                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        MAGENTA WILLIAMS, et al.,                       Case No. 19-cv-05862-SVK
                                   5                     Plaintiffs,                        ORDER (1) TERMINATING BRIEFING
                                                                                            SCHEDULE AND HEARING ON
                                   6              v.                                        MOTION TO STRIKE AFFIRMATIVE
                                                                                            DEFENSES AND (2) DENYING
                                   7        EXETER FINANCE LLC, et al.,                     MOTION TO STRIKE AFFIRMATIVE
                                                                                            DEFENSES
                                   8                     Defendants.
                                                                                            Re: Dkt. No. 27
                                   9

                                  10            Now before the Court is Plaintiffs’ Motion to Strike Affirmative Defenses. Dkt. 27.

                                  11   Defendants oppose the motion. Dkt. 30. Pursuant to Civil Local Rule 7-1(b) and in the interest of

                                  12   judicial economy, the Court hereby TERMINATES the remaining briefing schedule (i.e., the
Northern District of California
 United States District Court




                                  13   deadline for Plaintiffs to file a reply), TERMINATES the hearing on the motion, and DENIES

                                  14   Plaintiffs’ motion to strike for the reasons and on the condition discussed below.

                                  15   I.       LEGAL STANDARD
                                  16            A court may strike affirmative defenses under Federal Rule of Civil Procedure 12(f) if they

                                  17   present an “insufficient defense, or any redundant, immaterial, impertinent, or scandalous matter.”

                                  18   The purpose of a Rule 12(f) motion to strike is “to avoid the expenditure of time and money that

                                  19   must arise from litigating spurious issues by dispensing with those issues prior to trial.” Fantasy,

                                  20   Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994)
                                       (citation omitted). A motion to strike also may be justified where it simplifies the litigation. See
                                  21
                                       Free Speech Systems, LLC v. Menzel, 390 F. Supp. 3d 1162, 1176 (N.D. Cal. 2019).
                                  22
                                                However, Rule 12(f) motions are generally disfavored because they are frequently used as
                                  23
                                       stalling tactics, and because the pleadings are of more limited importance in federal practice.
                                  24
                                       Arthur v. Constellation Brands, Inc., No. 16-cv-04680-RS, 2016 WL 6248905, at *2 (N.D. Cal.
                                  25
                                       Oct. 26, 2016). If there is any doubt, the motion to strike should be denied, leaving assessment of
                                  26
                                       the sufficiency of the defense for adjudication on the merits. Id. Some courts also deny Rule 12(f)
                                  27
                                       motions unless prejudice would result to the moving party as a result. Id.
                                  28
                                   1           When striking an affirmative defense, leave to amend should be freely given if doing so

                                   2   does not cause prejudice to the opposing party. See Wyshak v. City Nat’l Bank, 607 F.2d 824, 826

                                   3   (9th Cir. 1979).

                                   4   II.     DISCUSSION

                                   5           Plaintiffs challenge Defendants’ second through tenth, twelfth through fourteenth, and

                                   6   sixteenth through nineteenth affirmative defenses, arguing that they fail to meet applicable

                                   7   pleading standards or fail to state an affirmative defense. Dkt. 28. In the Court’s view,

                                   8   assessment of the sufficiency of defenses is better left for adjudication on the merits. In
                                       recognition of Plaintiffs’ concerns, however, the Court will permit Plaintiffs to serve one
                                   9
                                       interrogatory per each challenged affirmative defense to assist Plaintiffs in discovering the basis
                                  10
                                       for those defenses without counting such interrogatories toward Plaintiffs’ 25-interrogatory limit
                                  11
                                       in this case. See Fed. R. Civ. P. 33(a)(1). Plaintiffs have not shown that the inclusion of the
                                  12
Northern District of California
 United States District Court




                                       challenged defenses under these circumstances would prejudice Plaintiffs, and their removal
                                  13
                                       would not simplify the litigation. See Free Speech Systems, 390 F. Supp. 3d at 1176 (denying
                                  14
                                       motion to strike affirmative defense that do not add complexity and will not prejudice plaintiff);
                                  15
                                       Arthur, 2016 WL 6248905, at *4 (“parsing negative from affirmative defenses is unnecessary
                                  16
                                       because [plaintiff] has made no showing that he will suffer prejudice if these defenses are not
                                  17
                                       stricken or that striking them will avoid litigation of spurious issues”).
                                  18
                                       III.    CONCLUSION
                                  19
                                               For the foregoing reasons, Plaintiffs’ motion to strike affirmative defenses is DENIED.
                                  20
                                       Plaintiffs may serve one interrogatory per each challenged affirmative defense (i.e., the second
                                  21
                                       through tenth, twelfth through fourteenth, and sixteenth through nineteenth affirmative defenses)
                                  22
                                       seeking the basis of those defenses, and such interrogatories will not count toward Plaintiffs’ 25-
                                  23
                                       interrogatory limit in this case.
                                  24
                                               SO ORDERED.
                                  25
                                       Dated: December 11, 2019
                                  26
                                  27                                                                  SUSAN VAN KEULEN
                                                                                                      United States Magistrate Judge
                                  28
                                                                                          2
